Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Western (Reg. No. 67,552 on 08/12/2022.
The following examiner’s amendment is made to bring allowable subject matter into allowable form
The application has been amended as follows: 
1. A female fluid coupling, comprising: a coupling body defining a central longitudinal axis and an interior space for receiving a mating male coupling, an outer portion of the interior space having an oval cross-sectional shape; and a latch mechanism coupled to the body, the latch mechanism movable between a latched position and an unlatched position, a portion of the latch mechanism intersecting the outer portion of the interior space while the latch mechanism is in the latched position; wherein a center of the oval cross-sectional shape of the outer portion of the interior space is offset from the central longitudinal axis.
Cancel claim 2.

Claim 3. The female fluid coupling of claim 2, wherein the central longitudinal axis is coincident with a center axis of [[the]] a cylindrical inner portion of the interior space.
Claim 8. The female fluid coupling of claim 1, wherein the coupling body also defines a transition portion of the interior space located between the outer portion and [[the]] an inner portion, and wherein the transition portion includes a surface that extends at a non-zero angle relative to the central longitudinal axis.
17. A fluid coupling system, comprising: a male coupling defining a central longitudinal axis; and a female coupling comprising: a coupling body defining a central longitudinal axis and an interior space for receiving an end portion of the male coupling, an outer portion of the interior space having an oval cross-sectional shape; and a latch mechanism coupled to the body, the latch mechanism movable between a latched position and an unlatched position, a portion of the latch mechanism intersecting the outer portion of the interior space while the latch mechanism is in the latched position, wherein the end portion of the male coupling can be inserted into the outer portion of the interior space while the latch mechanism is in the latched position; wherein a center of the oval cross-sectional shape of the outer portion of the interior space is offset from the central longitudinal axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753